DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 26, and 27 each recites the limitation “the location of a reference edge”. There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of Walters et al. (USPN 10,896,072). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 21, Walters discloses:
one or more memory units storing instructions; and one or more processors configured to execute the instructions to perform operations (see Walters claim 1, “one or more memory units” and “one or more processors”) comprising:
generating background difference images from a sequence of images (see Walters claim 1, “generating background difference images using an image sequence generator model”);
determining a location of a light source associated with a background image (see Walters claims 1 and 13, “estimating a location and brightness of a light source”);
generating synthetic difference images (see Walters claim 1, “generating synthetic difference images”);
generating a sequence of adjusted difference images based on the synthetic difference images and the location of the light source (see Walters claims 1 and 13, “generating a sequence of adjusted difference images based on the synthetic difference images” and based on the “[estimated] location and brightness of a light source”);
generating merged difference images based on the adjusted difference images and the background difference images (see Walters claim 1, “generating merged difference images based on the adjusted difference images and the background difference image”); and
generating texturized images based on the merged difference images (see Walters claim 1, “generating texturized images based on the merged difference images”).
Subject matter of claims 22-40 can also be found in Walters claims 1-10 and 12-20.

Claims 21-28, 30, 32-35, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, and 16-18 of Walters et al. (USPN 10,482,607), hereinafter, referenced as Walters2. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 21, Walters2 discloses:
one or more memory units storing instructions; and one or more processors configured to execute the instructions to perform operations (see Walters2 claim 1, “one or more memory units” and “one or more processors”) comprising:
generating background difference images from a sequence of images (see Walters2 claim 3, “generating background difference images based on the sequence of images”);
determining a location of a light source associated with a background image (see Walters2 claim 8, “estimating a location and brightness of a light source”);
generating synthetic difference images (see Walters2 claim 1, “generating, based on the static background image, synthetic difference images”);
generating a sequence of adjusted difference images based on the synthetic difference images and the location of the light source (see Walters2 claims 1 and 8, “generating adjusted difference images […] based on: the corresponding individual synthetic difference images” and “based on the location and brightness of the light source);
generating merged difference images based on the adjusted difference images and the background difference images (see Walters2 claim 3, “generating merged difference images based on the adjusted difference images and the background difference image”); and
generating texturized images based on the merged difference images (see Walters2 claim 3, “generating the texturized images is based on the merged difference images”).
	Subject matter recited in claims 22-28, 30, 32-35, 39, and 40 can also be found in claims 1-5, 8, 10, and 16-20 of Walters2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668